DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner is reopening prosecution in light of the arguments pertaining to the prior art, filed with the AFCP 2.0 request on June 20, 2022. The amended claims filed on June 20, 2022 have been entered.
Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-7, is directed to a process. Additionally, the computer program product, as claimed in claims 8-14, is directed to an article of manufacture. Furthermore, the computer system, as claimed in claims 15-20, is directed to a machine.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of providing property information to a consumer based on health related factors. Specifically, representative claim 1 recites the abstract idea of: 
receiving a selection of the prospective property;
determining one or more considerations based on health information specific to the user, the one or more considerations indicative of one or more conditions that impact habiting the prospective property;
determining habitation conditions based on property information of the prospective property, the habitation conditions indicative of property conditions that are present at the prospective property, the habitation conditions being determined based on data generated via the prospective property;
determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions;
transmitting an indication indicating a result of the determining whether the prospective property is acceptable to the user;
identifying automatically a solution associated with the prospective property based on the data generated; and
transmitting the solution based on the indication in which the solution is configured to modify the indication.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of providing property information to a consumer based on health related factors, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because collecting user and property information for the purposes of identifying the best properties to present to a user is a marketing, advertising, and sales activity. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, receiving a selection of the prospective property is a type of observation. Additionally, determining one or more considerations based on health information specific to the user, the one or more considerations indicative of one or more conditions that impact habiting the prospective property; determining habitation conditions based on property information of the prospective property, the habitation conditions indicative of property conditions that are present at the prospective property, the habitation conditions being determined based on data generated via the prospective property; determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions; transmitting an indication indicating a result of the determining whether the prospective property is acceptable to the user; identifying automatically a solution associated with the prospective property based on the data generated; and transmitting the solution based on the indication in which the solution is configured to modify the indication are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer and sensors measuring auditory and luminance conditions of the prospective property.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., providing property information to a consumer based on health related factors) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 3-6 merely further define the abstract limitations of claim 1. Additionally, claims 2 and 7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that the dependent claims do not include further additional elements. Therefore, the additional elements of a computer and sensors do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture and a machine, respectively, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes further additional elements of a computer program product for evaluating a prospective property based on a health state of a user, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media capable of performing a method, and claim 15 includes further additional elements of a computer system for evaluating a prospective property based on a health state of a user, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions collectively stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward (US 20150370987 A1, herein referred to as Hayward), in view of Joshi et. al. (US 20160072891 A1, herein referred to as Joshi).

Claim 1:
Hayward discloses:
A computer-implemented method for evaluating a prospective property based on a health state of a user {Hayward: fig 1; [abstract] a method for determining compatibility of a property area with health of a user; [0048] a centralized computing environment 200}, the method comprising:
receiving a selection of the prospective property {Hayward: [0178] The webpage 710 prompts a user accessing the webpage 710 via a user client device 299 for a property address. The user may directly enter a property address into the input field.};
determining one or more considerations based on health information specific to the user, the one or more considerations indicative of one or more conditions that impact habiting the prospective property {Hayward: [0203] determines a personal profile score for a user based on specific triggers (i.e., biologicals, chemicals, particles and pets), prevalence and thresholds for the specific triggers, impact rating of the specific triggers, and total burden; [0044] physical design and attributes of a property may be used to provide an ongoing assessment of degree of health risk the property may have on the health of the user};
determining habitation conditions based on property information of the prospective property, the habitation conditions indicative of property conditions that are present at the prospective property, the habitation conditions being determined based on data generated via sensors {Hayward: [0100] determines a potential impact data (e.g., pattern relating to personal impact) that the pollutant data may have on individual health based in part on the combination, and computes a property score representing a health index of the property area based in part on the potential impact data; [0089] input data acquired from different data sources such as sensor data from property sensors};
determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions {Hayward: [0252] determines compatibility between a property and a user by evaluating a personal profile for the user against property data for the property; [0264] The higher a PropertyMatch_Score computed for a property of interest to a user, the smaller the degree of compatibility between the property and the user (i.e., the property is unsuitable for the user)}; 
transmitting an indication indicating a result of the determining whether the prospective property is acceptable to the user {Hayward: Table 11, “Based on your Match analysis this property will be a grade C match”; [0255] the property match application 440 comprises a property match report unit 447 for generating a property match report that includes a property match score for a property of interest to a user. A property match report may be presented to a user via a website};
identifying automatically a solution associated with the prospective property based on the data generated via the sensor {Hayward: [0255] The property match report may include one or more suggested improvements to the property to increase compatibility between the property and the user; [0089] input data acquired from different data sources such as sensor data from property sensors}; and
transmitting the solution based on the indication in which the solution is configured to modify the indication {Hayward: Table 11, “improve house to a grade C+ match”; [0255] A property match report may be presented to a user via a website}.
Although disclosing a property compatibility method, Hayward does not disclose:
sensors measuring auditory and luminance conditions of the prospective property.
Hayward does disclose sensors for the prospective property (Hayward: [0089]).
However, Joshi teaches:
sensors measuring auditory and luminance conditions of the property {Joshi: [0068] environmental monitoring devices 110 may include sensors that provide sensor data that reflects the environmental conditions in the one or more environments 112; [0119] optional sensor subsystem 224 may include one or more sensor devices 226. the one or more sensor devices 226 may include: one or more microphones (which may be able to record acoustic information, including acoustic information in an audio band of frequencies, in mono or stereo), an ambient-light sensor}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included specific sensors such as microphones and ambient light sensors as taught by Joshi in the property compatibility method of Hayward in order to provide sensor data that reflects the environmental conditions (Joshi: [0068]). In the instant case, Hayward evidently discloses a method for measuring compatibility of a prospective property’s environment against a user’s health profile. Joshi is merely relied upon to illustrate the additional functionality of sensors that can measure sound and light. Moreover, since the elements disclosed by Hayward, as well as Joshi, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Claim 2:
Hayward and Joshi teach the method of claim 1. Hayward further discloses:
wherein the conditions comprise one or more health conditions, one or more physical conditions, one or more social conditions, or a combination thereof {Hayward: [0086] the term "property score" represents a health index for the property, its immediate environments, and physical and geographical characteristics associated with the property; Examiner interprets the “health index” as the health conditions, and the physical or geographic characteristics as the physical conditions}.

Claim 5:
Hayward and Joshi teach the method of claim 1. Hayward further discloses:
wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises:
determining a remediation to the prospective property that alleviates the habitation conditions based on the one or more considerations {Hayward: [0194 generates personal action plan including remediation recommendations, wherein the remediation recommendations suggest actions and/or interventions for the user to take to remedy any potential mis-match between the user and the property and improve compatibility between the user and the property}; and
transmitting the remediation in a request to a contact of the prospective property {Hayward: [0317] The crowdsourcing tools 472 includes one or more tools configured to suggest improvements to an owner of the property. The crowdsourcing system may provide one or more recommendations for improving the property; [0319] A recommendation may be a suggested intervention or a suggested action that the owner may take to improve the property. Examiner interprets providing a recommendation to the owner of the property as transmitting the remediation request}.

Regarding claims 8-9, 12, 15-16, and 19, claims 8-9 and 12 are directed to a computer program product, while claims 15-16 and 19 are directed to a computer system. Claims 8-9, 12; and 15-16, 19 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 5, which are directed towards a computer-implemented method. Therefore, claims 8-9, 12; and 15-16, 19 are rejected for the same reasons as set forth above for claims 1-2 and 5. 
It is noted that claim 8 includes additional elements of:
A computer program product for evaluating a prospective property based on a health state of a user, the computer program product comprising: 
one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media capable of performing a method.
Hayward discloses:
A computer program product for evaluating a prospective property based on a health state of a user {Hayward: [0356] The present invention may be a computer program product}, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media capable of performing a method {Hayward: [0356] The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.}.
It is noted that claim 15 includes additional elements of:
A computer system for evaluating a prospective property based on a health state of a user, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions collectively stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method.
Hayward discloses:
A computer system for evaluating a prospective property based on a health state of a user {Hayward: fig 1, fig 23}, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions collectively stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method {Hayward: [0352] The computer system includes one or more processors; [0356] a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention}.


Claims 3-4, 6-7, 10-11, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward (US 20150370987 A1, herein referred to as Hayward), in view of Joshi et. al. (US 20160072891 A1, herein referred to as Joshi), in further view of Gokhale et. al. (US 20160335695 A1, herein referred to as Gokhale).

Claim 3:
Hayward and Joshi teach the method of claim 1. Hayward further discloses:
wherein the determining whether the prospective property is acceptable further comprises:
generating a habitation score based on each of the one or more considerations and the corresponding ones of the habitation conditions {Hayward: Table 11, “a grade C match”; [0251] determine a property match score for a property of interest to a user based on a personal profile of the user and one or more property attributes maintained in a database for the property; [0264] a PropertyMatch_Score is a raw score that is converted to a letter grade}.
Although disclosing generating a score based on the property environment data and the personal health data (Hayward: Table 11; [0100], [0203]), Hayward does not disclose:
determining whether the habitation score satisfies a threshold score,
wherein the prospective property is determined to be acceptable when the habitation score is at least the threshold score, and
wherein the prospective property is determined to be unacceptable when the habitation score is less than the threshold score.
Hayward does disclose thresholds for health triggers at a property and their level of importance to a user (Hayward: [0213]).
However, Gokhale teaches:
determining whether the habitation score satisfies a threshold score {Gokhale: [0043] the scoring module 68 optionally calculates one or more scores for the current residency of the user for comparison with residencies with better scores or for filtering residencies with worse scores. Examiner interprets the user’s current residency score as the threshold},
wherein the prospective property is determined to be acceptable when the habitation score is at least the threshold score {Gokhale: [0045] the system 10 sorts results by one or more calculated scores, and the system 10 electronically displays the results (e.g., Listing Page) to a user. The system 10 could display the properties (e.g., houses) with the highest property score at the top, which could be the property that meets all search criteria. Examiner interprets that the property being on the listing page is having a better score than the threshold and determined acceptable.}, and
wherein the prospective property is determined to be unacceptable when the habitation score is less than the threshold score {Gokhale: [0043] The scoring module 68 could remove properties that do not have a better score (e.g., property score, commute score, etc.) than a user's current residency. Examiner interprets removing properties that are not scored better than a user’s current residency score as determined to be unacceptable.}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a threshold for including or removing properties in a search list as taught by Gokhale in the property compatibility method of Hayward and Joshi in order to have a computationally fast and efficient property search tool that simplifies and improves the home search (Gokhale: [0006]). In the instant case, Hayward and Joshi evidently teach a method for analyzing properties based on health concerns of a potential occupant. Gokhale is merely relied upon to illustrate the additional functionality of a threshold score for potential properties of the user. Moreover, since the elements disclosed by Hayward and Joshi, as well as Gokhale, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 4:
Hayward and Joshi teach the method of claim 1. Hayward does not disclose:
wherein the determining whether the prospective property is acceptable further comprises:
determining whether one of the one or more considerations is an overriding factor; and
as a result of the determined consideration being the overriding factor, 
determining whether the determined consideration has a conflict with the habitation conditions, 
wherein the prospective property is determined to be unacceptable when the determined consideration conflicts with the habitation conditions.
Hayward does disclose determining whether a property is suitable for an occupant (Hayward: [0264]). 
However, Gokhale teaches:
wherein the determining whether the prospective property is acceptable further comprises:
determining whether one of the one or more considerations is an overriding factor {Gokhale: [0029] the safety rating filtration module 21 electronically receives safety criteria data from an end user computing device. The safety criteria data could indicate high safety, medium safety, low safety, or indifference. Examiner interprets the user’s safety criteria data to be a consideration that is an overriding factor.}; and
as a result of the determined consideration being the overriding factor, determining whether the determined consideration has a conflict with the habitation conditions {Gokhale: fig 2, #60 “Calculate total cost of ownership for each result remaining”, #61 “Determine safety rating for each property remaining”, #62 “Filter results based on whether individual property meets safety criteria” ; Examiner interprets a property meeting the total cost of ownership criteria but failing to meet safety criteria as the determined consideration having a conflict with habitation conditions}, 
wherein the prospective property is determined to be unacceptable when the determined consideration conflicts with the habitation conditions {Gokhale: fig 2, #62 “Filter results based on whether individual property meets safety criteria”; [0030] filtering by eliminating zip codes which do not meet the safety criteria. Examiner interprets eliminating the properties that do not meet the safety criteria as determined to be unacceptable.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an overriding factor taught by Gokhale in the property compatibility method of Hayward and Joshi in order to have a computationally fast and efficient property search tool that simplifies and improves the home search (Gokhale: [0006]). In the instant case, Hayward and Joshi evidently teach a method for analyzing properties based on health concerns of a potential occupant. Gokhale is merely relied upon to illustrate the additional functionality of further filtering the properties based on a required safety criteria. Moreover, since the elements disclosed by Hayward and Joshi, as well as Gokhale, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Claim 6:
Hayward and Joshi teach the method of claim 1. Hayward does not disclose:
wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises:
determining one or more comparable properties based on the prospective property; and
transmitting the one or more comparable properties to the user.
Hayward does disclose determining whether a property is suitable for an occupant (Hayward: [0264]). 
However, Gokhale teaches:
wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises:
determining one or more comparable properties based on the prospective property {Gokhale: [0035] individual property filtering phase 54 to evaluate and filter individual properties that do not meet the search criteria of the user; [0043] comparison with residencies with better scores; [0045] the properties (e.g., houses) with the highest property scores could be the property that meets all search criteria}; and
transmitting the one or more comparable properties to the user {Gokhale: [0045] the system 10 electronically displays the results (e.g., Listing Page) to a user.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included comparable properties in a search list as taught by Gokhale in the property compatibility method of Hayward and Joshi in order to have a computationally fast and efficient property search tool that simplifies and improves the home search (Gokhale: [0006]). In the instant case, Hayward and Joshi evidently teach a method for analyzing properties based on health concerns of a potential occupant. Gokhale is merely relied upon to illustrate the additional functionality of determining and displaying comparable potential properties to the user. Moreover, since the elements disclosed by Hayward and Joshi, as well as Gokhale, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 7:
Hayward, Joshi, and Gokhale teach the method of claim 6. Hayward does not disclose:
wherein each of the one or more comparable properties are determined to be acceptable to the user.
Hayward does disclose determining whether a property is suitable for an occupant (Hayward: [0264]). 
	However, Gokhale teaches:	
wherein each of the one or more comparable properties are determined to be acceptable to the user {Gokhale: [0043] comparison with residencies with better scores; [0045] the properties (e.g., houses) with the highest property scores could be the property that meets all search criteria}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying only better comparable properties in a search list as taught by Gokhale in the property compatibility method of Hayward and Joshi in order to have a computationally fast and efficient property search tool that simplifies and improves the home search (Gokhale: [0006]). In the instant case, Hayward and Joshi evidently teach a method for analyzing properties based on health concerns of a potential occupant. Gokhale is merely relied upon to illustrate the additional functionality of determining and displaying comparable potential properties to the user. Moreover, since the elements disclosed by Hayward and Joshi, as well as Gokhale, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Regarding claims 10-11, 13-14; and 17-18, 20, claims 10-11 and 13-14 are directed to a computer program product, while claims 17-18 and 20 are directed to a computer system. Claims 10-11 and 13-14 recite limitations that are parallel in nature to those addressed above for claims 3-4 and 6-7, which are directed towards a method, and claims 17-18 and 20 recite limitations that are parallel in nature to those addressed above for claims 3-4 and 6, which are directed towards a method. Therefore, claims 10-11 and 13-14 are rejected for the same reasons as set forth above for claims 3-4 and 6-7, respectively, and claims 17-18 and 20 are rejected for the same reasons as set forth above for claims 3 and 6, respectively. 

Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 12-15 of the Remarks, Applicant argues “the claims are, nevertheless, patent-eligible under prong two of the revised step 2A of the Alice test” because “this abstract idea is integrated into a practical application as an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” However, Examiner respectfully disagrees. 
The 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception,” which can be “implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” and “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
According to the MPEP, Examiners may consider three aspects to determine whether a claim simply recites a judicial exception with the words “apply it” (or an equivalent) or a general link (MPEP § 2106.05(f)):
Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished;
Whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and
The particularity or generality of the application of the judicial exception.
Under the second consideration, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application. TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). See also MPEP § 2106.05(b)(I).
	 Additionally, the courts have determined that in order for a particular machine to integrate an abstract idea into a practical application, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.” Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also MPEP § 2106.05(b)(II).
	In the instant case, the additional elements of sensors measuring auditory and luminance conditions are not particular machines that are integral to the claim. Rather, they are merely invoked as tools to perform the abstract idea. In order for the particular machine to be integral to the claim, the additional elements that invoke machinery must do more than merely be used as a tool to perform the abstract idea. However, the recited sensors merely measure auditory and luminance conditions; in other words, they are sensors operating in their ordinary capacity to collect sound and luminance data. Therefore, the sensors are merely being used as tools to perform the abstract idea and do not integrate the judicial exception into a practical application. 
Furthermore, the collection of data does not play a significant part in permitting the claimed method to be performed. Instead, the sensors function solely as an obvious mechanism for permitting a solution to be achieved more quickly. The collection of auditory and luminance measurements via sensors in order to achieve determining whether a prospective property is acceptable is merely being achieved more quickly than, for example, a human measuring auditory and luminance conditions. Therefore, the claims do not recite a particular machine that is integral to the claims, and the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pillai et. al. (US 20170053068 A1) was used to understand other methods for improving environmental impact on health, particularly through devices for air purification, sound reduction, and luminance controlling devices.
 Yoshinaga et. al. (2016 NPL) was used to understand the value and harm in correlating data such as school ratings and safety with real estate property values.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625